GEOFFREY 8S. BERMAN
United States Attorney for the
Southern District of New York
By: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717
john.gura@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee x PARTI
UNITED STATES OF AMERICA, : WRIT OF GARNISHMENT
Plaintiff and : 10 CR 0950-01 (TPG)

Judgment-Creditor,

~Yi-

 

DARLENE RITTER,

Defendant and
Judgment-Debtor,

and

 

 

ie pe
ipo Vr Na
‘nent earn ane tirnNe, anrrRe, cond

 

BOWERY RESIDENTS COMMITEE, INC.,

Garnishee.

GREETINGS TO: BOWERY RESIDENTS COMMITER, INC.
131 W 25th Street, 12th F]
New York, NY 10001
Attn: Payroll Department

An application for a Writ of Garnishment against the property of defendant

Darlene Ritter, (the “debtor”), whose last known address is 14310 Farmers Blvd, Jamaica, NY

11434, has been filed with this Court. On November 2, 2011, a judgment arising out of an order

 
of restitution was entered against the debtor in the amount of $1,471,975.00. The balance due on
the judgment as of February 10, 2020, is $1,470,479.19.

You are required by law to withhold and retain any property in which the debtor
has a substantial nonexempt interest and for which you have or may become indebted to the
debtor pending further order of the Court. You are required by law to file a written answer,
under oath, within ten (10) days of service of this writ stating whether or not you have in your
custody, control or possession, any property owned by the debtor, including nonexempt,
disposable earnings. Please state whether or not you anticipate making any future payments to
the debtor and whether such payments will likely be weekly, bi-weekly or monthly.

You must file the original answer to this writ with the Clerk of the United States
District Court, Southern District of New York, United States Courthouse, 500 Pearl Street, New
York, New York 10007, Attn: Arraignment Unit Room 520. Additionally, you are required to
serve a copy of the answer upon the debtor Darlene Ritter, at 14310 Farmers Blvd, Jamaica, NY
11434, and upon Assistant United States Attorney John E. Gura, Jr., United States Attorney’s
Office, 86 Chambers Street, New York, New York 10007.

There may be property which is exempt by law from this writ of garnishment.
Property which is exempt and which is noi subject to this writ is listed on the annexed Notice
from the Clerk of the United States District Court.

Pursuant to 15 U.S.C. § 1674, as Garnishee, you are prohibited from discharging
the debtor from employment by reason of the fact that the debtor’s earnings have been subject to
garnishment.

If you fail to answer this writ or withhold property in accordance therewith, the
United States of America may petition the Court for an order directing you to appear before the

court to show good cause why you failed to comply with this writ. If you fail to appear or do

 
appear and fail to show good cause why you failed to comply with the writ, the court shall enter
a judgment against you for the value of the debtor’s nonexempt interest in the property.

It is unlawful to pay or deliver to the debtor any items attached by this writ.
Dated: New York, New York

February /4- , 2020

So Ordered:

Phecca. Li

UNITED STATES DISTRICT JUDGE

 
